In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0126V
                                        (not to be published)


    LINDA SKADRA,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: December 11, 2019


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


William E. Cochran, Jr., Black McLaren et al, P.C., Memphis, TN , for Petitioner.

Jeffrey T. Sprague, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On January 25, 2018, Linda Skadra (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that that she suffered a shoulder injury
related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she
received on January 10, 2017, and that she experienced symptoms of the injury for more
than six months. (Petition at 1). On August 21, 2019, a decision was issued by then-
Chief Special Master Dorsey, awarding compensation to Petitioner based on the parties’
stipulation. (ECF No. 37).

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated October 28,
2019, (ECF No. 41), requesting a total award of $22,955.23 (representing $21,802.20 in
fees and $1,153.03 in costs). In accordance with General Order #9, Petitioner filed a
signed statement indicating she incurred no out-of-pocket expenses. (ECF No. 41-3).
Respondent reacted to the motion on November 12, 2019, indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case and defers to the Court’s discretion to determine the amount to be awarded. (ECF
No. 42). Petitioner did not file a reply thereafter.

       For the reasons set forth below, I hereby GRANT Petitioner’s motion awarding final
attorney’s fees and costs in the amount of $20,775.01.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health &
Human Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). She “should present adequate proof [of the attorney’s fees and
costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel “should
make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.

                                            2
                 A. Hourly Rates

       I have reviewed the rates requested by Petitioner for preformed by William
Cochran and the various attorneys and legal staff who worked on this case. I find the
rates requested to be consistent with what has been previously awarded to Black
McLaren attorneys and also consistent with the Office of Special Masters fee schedules.3

                 B. Excessive and Duplicative Billing

       Special masters have previously reduced the fees paid to petitioners due to
excessive and duplicative billing. See Ericzon v. Sec’y of Health & Human Servs., No.
10-103V, 2016 WL 447770 (Fed. Cl. Spec. Mstr. Jan. 15, 2016) (reduced overall fee
award by 10 percent due to excessive and duplicative billing); Raymo v. Sec’y of Health
& Human Servs., No. 11-654V, 2016 WL 7212323 (Fed. Cl. Spec. Mstr. Nov. 2, 2016)
(reduced overall fee award by 20 percent), mot. for rev. denied, 129 Fed. Cl. 691 (2016).
Special masters have previously noted the inefficiency that results when cases are staffed
by multiple individuals and have reduced fees accordingly. See Sabella, 86 Fed. Cl. at
209.
       The attorneys at Black McLaren have previously had requests for attorney’s fees
reduced for excessive and duplicate billing. See Wagner v. Sec’y of Health & Human
Servs., No. 17-0407V, 2019 WL4303281 (Fed. Cl. Spec. Mstr. June 28, 2019);
Digerolamo v. Sec’y of Health & Human Servs., No. 16-0920V, 2019 WL 4305792 (Fed.
Cl. Spec. Mstr. June 28, 2019). In reviewing the invoices submitted, I found that multiple
attorneys and staff members reviewing the same documents. Examples of these include:

      •   March 15, 2018 – (SRW 0.10 hrs) “Receipt/Review and note status conference
          order entered by court today; update calendar to reflect date/time” (WEC 0.10 hrs)
          “Review and note new scheduling order” (MGM 0.10 hrs) “Go over status
          conference order”;
      •   June 7, 2018 – (SRW 0.10 hrs) “Receipt/review and note order granting motion for
          extension of time for Respondent to file status report; update calendar” (WEC 0.10
          hrs) “Review and note new scheduling order”;
      •   January 31, 2019 – (MGM 0.10 hrs) “Go over new scheduling order so I am kept
          in the loop on all matters”;
      •   February 1, 2019 – (SRW 0.10 hrs) “Receipt/review and note scheduling order
          entered this week” (WEC 0.10 hrs) “Review and note new scheduling order”; and



3   The Fee schedules can be accessed at: http://www.uscfc.uscourts.gov/node/2914
                                                   3
      •   May 6, 2019 – (SRW 0.10 hrs) “Receipt/review and note scheduling order entered
          today” (WEC 0.10 hrs) “Review and note new scheduling order” (MGM 0.20 hrs)
          “Go over new scheduling order”

(ECF No. 41-2 @ 8, 12, 13). 4

                  C. Administrative Time

       In addition, appears that a number of entries from the billing records are for tasks
considered clerical or administrative. In the Vaccine Program, secretarial work “should be
considered as normal overhead office costs included within the attorney’s fee rates.”
Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of Health & Human Servs.,
No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr. Jan. 24, 2014). “[B]illing for
clerical and other secretarial work is not permitted in the Vaccine Program.” Mostovoy,
2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at 387). Examples of these include:

      •   October 10, 2017 – (CMG 0.10 hrs) “Receipt of invoice and records from Ortho
          NY; Work on scanning and saving to client file; review invoice charges; update
          provider chart; correspondence to Will Cochran enclosing records; copy of invoice
          to Sherry Fearon for payment”;
      •   November 8, 2017 – (CMG 0.20 hrs) “Format letter to be reviewed and signed by
          Will Cochran; work on scanning, saving and sending via first class mail”;
      •   January 25, 2018 – (SRW 0.10 hrs) “Forward invoice for filing fee to Sherry
          Fearon”; and
      •   November 27, 2018 (CMG 0.10 hrs) “Receipt and note invoice received from
          Community Care Physicians”

ECF No. (41-2 at 4-6, 11). 5

       It is for both these reasons that I have reduced the requested amount of attorney’s
fees in the amount of 10 percent, for a total reduction of $2,180.22.

                                             ATTORNEY COSTS

      Petitioner requests $1,153.03 in overall costs. (ECF No. 41 at 1). This amount is
comprised of obtaining medical records, travel expenses and the Court’s filing fee. I have

4   These are merely examples and not an exhaustive list.
5
    These are merely examples and not an exhaustive list
                                                     4
reviewed all of the requested and find overall amount to be reasonable and shall award it
in full.

                                         CONCLUSION

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for fees and costs. I award a
total of $20,775.01 (representing $19,621.98 in attorney’s fees and $1,153.03 in costs)
as a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 6

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




6 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 5